J-A06040-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JEAN COULTER                                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellant

                       v.

MAHOOD, J., MCKINLEY, B., PRIDE, E.,
OGLESBY, D., WILDER & MAHOOD,
WILDER    MAHOOD     MCKINLEY     &
OGLESBY, BEECH, M. BYRNES, M. AND
UNKNOWN EMPLOYEE OF WILDER &
MAHOOD - KNOWN ONLY AS KLL

                            Appellees                     No. 895 MDA 2015


                   Appeal from the Order Entered April 28, 2015
                In the Court of Common Pleas of Lycoming County
                           Civil Division at No: 15-00481


BEFORE: LAZARUS, STABILE, and DUBOW, JJ.

MEMORANDUM BY STABILE, J.:                                 FILED JUNE 16, 2016

        Appellant Jean Coulter (“Coulter”) pro se appeals from the April 28,

2015 order entered in the Court of Common Pleas of Lycoming County (“trial

court”), which granted the abovementioned Appellees’ motion to dismiss

Coulter’s complaint under Pa.R.C.P. No. 233.1.1 Upon review, we affirm.
____________________________________________


1
    Rule 233.1, relating to frivolous litigation, provides in part:

        (a) Upon the commencement of any action filed by a pro se
        plaintiff in the court of common pleas, a defendant may file a
        motion to dismiss the action on the basis that

        (1) the pro se plaintiff is alleging the same or related claims
        which the pro se plaintiff raised in a prior action against the
        same or related defendants, and

(Footnote Continued Next Page)
J-A06040-16



      The extensive facts and procedural history underlying this case are

undisputed. As we previously summarized in a related case:

      This matter stems from Coulter’s 2007 plea of “no contest” and
      imprisonment for the crime of aggravated assault against her
      minor daughter in the Butler County Court of Common Pleas.
      Butler County Children and Youth Services became involved, and
      court proceedings related to the minor child were initiated.
      These resulted in the termination of Coulter’s parental rights on
      January 12, 2011.      When Coulter was not represented by
      counsel in the Butler County matters, she proceeded pro se.
      Judge Doerr presided over the custody action, which ultimately
      resulted in the termination of Coulter’s parental rights to her
      daughter. . . .

      In October 2007, Coulter and Wilder & Mahood executed an
      agreement for Wilder & Mahood to represent Coulter in the
      Butler County proceedings. James Mahood represented Coulter
      through May of 2009. Brian McKinley is also an attorney who
      was employed by the law firm Wilder & Mahood. As part of the
      agreement with Wilder & Mahood, the parties contracted to
      resolve any disputes by binding arbitration before a panel of the
      Allegheny County Bar Association Special Fee Dispute Committee
      (“the Committee”). . . .

      Coulter, believing that she and Wilder & Mahood had a separate
      verbal contract capping her fees, notified Wilder & Mahood that
      she would cease payments. On May 15, 2009, Coulter invoked
                       _______________________
(Footnote Continued)

      (2) these claims have already been resolved pursuant to a
      written settlement agreement or a court proceeding.

        ....

      (c) Upon granting the motion and dismissing the action, the
      court may bar the pro se plaintiff from pursuing additional pro se
      litigation against the same or related defendants raising the
      same or related claims without leave of court.

      (d) The court may sua sponte dismiss an action that is filed in
      violation of a court order entered under subdivision (c).

Pa.R.C.P. No. 233.1(a), (c) and (d).



                                            -2-
J-A06040-16


     the arbitration clause in the agreement.      Wilder & Mahood
     withdrew its representation of Coulter. Wilder & Mahood sought
     a date for the arbitration from the Committee. After the hearing
     date was set and she was provided with the names of the
     members of the arbitration panel, Coulter indicated to the
     Committee that she would not be prepared for the arbitration
     and that she objected to the composition of the panel. Coulter
     was provided a ninety-day continuance; however, her objection
     to the composition of the panel was rejected.

     An arbitration hearing was held on May 14, 2010, at which both
     parties appeared. After hearing the evidence, the arbitration
     panel awarded Wilder & Mahood approximately $97,000.00, plus
     interest at the rate of one percent per month as specified in the
     parties’ agreement. . . .

     . . . Coulter filed multiple complaints in Allegheny County against
     persons and entities involved in the Butler County proceedings.
     Coulter has also filed numerous and duplicative appeals with this
     Court over the past several years. (See, e.g., In the Interest
     of A.C., No. 555 WDA 2011, slip op. (Pa. Super. filed Mar. 12,
     2012); Wilder & Mahood, P.C. v. Coulter, No. 1373 WDA
     2010, slip op. (Pa. Super. filed Feb. 22, 2012); In re Adoption
     of A.S.C., 2011 Pa. Super. Lexis 5472 (Pa. Super. 2011)
     (unpublished memorandum); In re Adoption of A.C., 23 A.3d
     584 (Pa. Super. 2010) (unpublished memorandum); In re A.C.,
     23 A.3d 576 (Pa. Super. 2010) (unpublished memorandum)).
     Coulter claims that the termination proceedings in Butler County
     were unjust, that various persons conspired to deprive her of her
     rights, and that she is entitled to monetary relief in excess of
     $250,000,000.00.         Coulter has also claimed civil rights
     violations.

     In addition, Coulter initiated multiple actions in the United States
     District Court for the Western District of Pennsylvania prior to
     filing this matter in state court. These actions arose out of the
     same Butler County proceedings. The federal court defendants
     were sued due to their participation in the proceedings and
     Coulter’s alleged injuries resulting from her dissatisfaction with
     the results of those proceedings.         All of Coulter’s federal
     complaints were dismissed with prejudice by the United States
     District Court. The United States District Court found Coulter to
     be a vexatious litigant and prohibited her from filing additional
     civil actions relating to or arising from the state court


                                    -3-
J-A06040-16


      proceedings involving her criminal conviction and the subsequent
      termination of her parental rights. See, e.g., Coulter v.
      Ramsden, et al., 2012 WL 6592597 (W.D.Pa. 2012).

      Cognizant of this history, the trial court dismissed Coulter’s
      complaint pursuant to [Rule] 233.1 after oral argument on
      February 8, 2013. Argument was not recorded. Coulter filed a
      petition for reconsideration, which the trial court denied.

Coulter v. Mahood, No. 584 WDA 2015, unpublished memorandum at 2-5

(Pa. Super. filed June 20 2014). We affirmed the dismissal.

      On February 23, 2015, Coulter filed the instant complaint against

Appellees, raising, inter alia, claims for civil conspiracy and breach of

contract and seeking one hundred million dollars in damages. On March 23,

2015, Appellees filed a motion to dismiss the complaint under Rule 233.1,

alleging Coulter had named Appellees as defendants in numerous pro se civil

actions that Coulter previously filed in the Court of Common Pleas of

Allegheny County and the United States District Court for the Western

District. Appellees alleged that all of the lawsuits were dismissed. Appellees

also alleged that the instant action, like the previous lawsuits, was

predicated   on   Appellees’   representation   of   Coulter   in   the   parental

termination proceeding in Butler County. Following a hearing, the trial court

granted Appellees’ Rule 233.1 motion and dismissed Coulter’s complaint.

Coulter timely appealed to this Court.




                                     -4-
J-A06040-16



       On appeal, Coulter essentially raises a single issue for our review.2

She argues that the trial court erred in granting Appellees’ Rule 233.1

motion to dismiss.

       Based on our review of the entire record, we agree with the trial

court’s application of Rule 233.1, which “was promulgated by our Supreme

Court in 2010 to stem a noted increase in serial lawsuits of dubious merit

filed by pro se litigants,” like Coulter. Gray v. Buonopane, 53 A.3d 829,

835 (Pa. Super. 2012) (citation omitted). As the trial court found:

            The complaint alleges that [Coulter] seeks to “recover for
       the damages suffered by Coulter as the result of the
       concealment of documents and information related to a civil
       matter in the Butler County Courts, in which these [Appellees]
       supposedly represented Coulter,” and that said representation
       was in the fall of 2007. [Appellees] have attached to their
       motion copies of opinions and orders entered in the previous
       matters in Allegheny County and the Western District of
       Pennsylvania which reference “at least a dozen lawsuits filed in
       the Common Pleas Courts of Butler and Allegheny Counties and
       the Federal District Court for the Western District of
       Pennsylvania arising out of the criminal proceedings and parental
____________________________________________


2
   To the extent Coulter claims that Judge Dudley N. Anderson, who presided
in this case below, erred in failing to recuse himself, we reject this claim as
waived and otherwise frivolous. Here, not only does Coulter fail to provide
any factual support for her allegation that Judge Anderson was complicit in
Appellees’ alleged forgery of court documents, she also fails to cite any legal
authority for her argument that Judge Anderson was required to recuse
himself. See Pa.R.A.P. 2119(a); see also Betz v. Erie Ins. Exch., 957
A.2d 1244, 1261 (Pa. Super. 2008) (deeming argument waived where
litigant fails to cite pertinent authorities in support). Also, insofar as Coulter
challenges the constitutionality of Rule 233.1, we deem such challenge
waived.      Here, Coulter failed to notify the Attorney General of this
constitutional challenge. Kepple v. Fairman Drilling Co., 5615 A.2d 1298,
1303 (Pa. 1992) (“We find that appellant has waived this constitutional
argument by failing to notify the Attorney General pursuant to Pa.R.C.P. No.
235 and Pa.R.A.P. 521.”).



                                           -5-
J-A06040-16


      termination proceedings.” It is clear the 2007 matter referenced
      in [Coulter’s] complaint was the parental termination and/or
      criminal proceedings referenced in the attached court opinions.
      Further, it is also clear [Appellees] have been the subject of
      some of the previous suits. Finally, it is clear that these previous
      matters have been resolved by a court proceeding. Subsection
      (a) of Rule 233.1 requires dismissal where a pro se plaintiff is
      alleging the same or related claims which the pro se plaintiff
      raised in a prior action against the same or related defendants
      and which claims have already been resolved pursuant to a court
      proceeding.

              Further, in an order dated February 8, 2013, entered in the
      matter of Jean Coulter v. James E. Mahood, et al., at docket
      numbers 12-24620 and 13-745, the Allegheny County Court of
      Common Pleas barred [Coulter] “from pursuing additional pro se
      litigation raising the same or related claims.” As noted above,
      the instant claim is the same as, or related to, the claims
      previously litigated in Allegheny County. Subsection (d) [of Rule
      233.1] requires dismissal of action which is filed in violation of
      such a court order.

Trial Court Order, 4/28/15.     Given the fact that Coulter’s instant pro se

action against Appellees was similar to previous pro se actions filed against

Appellees, we conclude that the trial court did not err in dismissing Coulter’s

complaint under Rule 233.1.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/16/2016




                                     -6-